

115 HR 839 IH: Public Service Spending Integrity Act
U.S. House of Representatives
2017-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 839IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2017Mr. Ruiz introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prevent the enrichment of certain Government officers and employees or their families through
			 Federal funds or contracting, and for other purposes.
	
		1.Short title; findings
 (a)Short titleThis Act may be cited as the Public Service Spending Integrity Act. (b)FindingsCongress finds the following:
 (1)Americans’ trust in government is essential to our democracy. (2)Allowing public service by an elected official to seemingly converge with their own personal gain is corrosive to Americans’ faith in government.
 (3)Members of Congress and the executive branch have substantial power and discretion over the disbursement of public funds, and with that comes the obligation to create a barrier between public service and personal gain.
				2.Limitation on use of Federal funds and contracting at businesses owned by certain Government
			 officers and employees
			(a)Limitation on Federal funds
 (1)President; Vice President; CabinetBeginning in fiscal year 2017 and in each fiscal year thereafter, no Federal funds may be obligated or expended for purposes of procuring goods or services at any business owned or controlled by a covered individual or any family member of such an individual.
 (2)Members of CongressBeginning in fiscal year 2017 and in each fiscal year thereafter, no funds from a Members’ Representational Allowance of a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) or a Senators’ Official Personnel and Office Expense Account may be obligated or expended for purposes of procuring goods or services at any business owned or controlled by the Member of Congress or any family member of such a Member.
 (b)Prohibition on contractsNo federal agency may enter into a contract with a business owned or controlled by a covered individual or any family member of such an individual.
 (c)Determination of ownershipFor purposes of this section, a business shall be deemed to be owned or controlled by a covered individual or any family member of such an individual, or a Member of Congress or a family member of such a Member, if the covered individual or member of family or the Member of Congress or member of family (as the case may be)—
 (1)is a member of the board of directors or similar governing body of the business; or (2)directly or indirectly owns or controls 51 percent or more of the voting shares of the business.
 (d)DefinitionsIn this section: (1)Covered individualThe term covered individual means—
 (A)the President; (B)the Vice President;
 (C)the head of any Executive department (as that term is defined in section 101 of title 5, United States Code); and
 (D)any individual occupying a position designated by the President as a Cabinet-level position. (2)Family memberThe term family member means an individual with any of the following relationships to a covered individual or a Member of Congress:
 (A)Spouse, and parents thereof. (B)Sons and daughters, and spouses thereof.
 (C)Parents, and spouses thereof. (D)Brothers and sisters, and spouses thereof.
 (E)Grandparents and grandchildren, and spouses thereof. (F)Domestic partner and parents thereof, including domestic partners of any individual in paragraphs (2) through (5).
 (3)Federal agencyThe term federal agency has the meaning given that term in section 102 of title 40, United States Code. (4)Member of CongressThe term Member of Congress has the meaning given that term in section 2106 of title 5, United States Code, but does not include the Vice President.
				